98.	I should like first to congratulate you, Sir, on your election to the important office of President of the thirty-sixth session of the General Assembly and to wish you every success in carrying out your tasks.
99.	I also congratulate Vanuatu and Belize on their admission to the Organization and wish the peoples of those countries success in their free and independent development.
100.	A survey of the events that have taken place since the previous session of the General Assembly shows that the situation in the world has become in general more complicated and explosive. The dangers that threaten peace and the sovereign peoples and countries that wish to enjoy and safeguard their legitimate rights and interests have become greater and more serious during the past year. In many regions of the world new elements have further endangered international peace and security. Many important and acute political problems which have rightly preoccupied progressive peoples and countries for a long time, far from having moved towards a solution, have become more difficult and complex day by day.
101.	On the European continent, tension and political and military confrontation have mounted this year, and differences have become more acute. Hotbeds of tension and conflict have increased and spread in the Middle East and the Persian Gulf. The whole region from the Mediterranean to the Indian Ocean, right to the very center of Asia, has become an arena of aggressive war or preparations for war. The Zionist imperialist aggression against the Arab peoples and countries is continuing with increasing ferocity. Many hotbeds of tension also exist in Asia, Africa and Latin America.
102.	The growing aggressiveness of the imperialist superPowers, and in particular the intensification of the arms race and preparations for war, have during the current year aroused greater concern than ever everywhere in the world. The superPowers are increasing their war budgets at colossal rates. Arms sales and supplies have assumed new and greater proportions. The production of new systems of weapons of mass destruction, including the neutron bomb, has been given a new impetus. The United States of America and the Soviet Union and their aggressive military blocs, NATO and the Warsaw Treaty, have increased their military exercises both in number and in intensity. They have used them even more openly and directly than in the past as a means of applying pressure and blackmail, whether in Europe, the Mediterranean, the Middle East or the Indian Ocean.
103.	These hazardous developments are occurring at a time when the general crisis of the capitalist revisionist world is constantly worsening and deepening. The serious economic and financial crisis which is shaking the foundations of the structure and the superstructure of the capitalist and revisionist countries has led to a further sharpening of all the inter-imperialist contradictions. In particular, the energy crisis has driven the imperialist Powers and monopolies to fierce competition and numerous disputes in their attempts to grab the reserves and markets of oil as well as of other raw materials, to supplant each other and to divide up spheres of influence. By resorting to violence and blackmail, demagogy and subversion, the superPowers and the imperialist Powers are trying to overcome the grave consequences of their economic and financial crisis growing inflation, unemployment and recession by intensifying their plunder and exploitation of other countries.
104.	Numerous facts and events show that the process of confrontation between democratic and progressive sovereign peoples and countries, on the one hand, and imperialism, social-imperialism and other forces of world reaction, on the other, is deepening more and more. This confrontation is reflected daily by the development of events in the world and by international relations in general. The true culprits responsible for the grave situation in the world today, for the hotbeds of aggression and war, for tension and insecurity and, indeed, for all present dangers and injustices are, first and foremost, the United States and the Soviet Union, who pursue an aggressive, neo-colonialist policy and try to dominate the world and subordinate the whole system of international relations to their own interests.
105.	The American imperialists and the Soviet social imperialists have been and remain the greatest and most ferocious enemies of the peoples, the main source of war and aggression. In spite of the grave defeats they have suffered, they have become more unrestrained in their aggressive policies and activities; they have intensified their economic, political and military threats, blackmail and pressure, along with their plots and acts of subversion in different parts of the world, in order to establish their hegemony everywhere and divide the world into spheres of influence. As the leader of the Albanian people, Comrade Enver Hoxha, has stated:
"The great imperialist Powers are resorting to means of all kinds to preserve their markets and spheres of influence in the world today. When one loses a market in a certain region, it tries to win one in another region, to the detriment of its rival or rivals. That is the cause of imbalance, the source of deepening differences and disagreements, which reach the point of armed conflict; it gives rise to the arms race, to partial, localized wars which lead mankind into all-out, predatory, imperialist war."
106.	The United States and the Soviet Union also raise a demagogic hue and cry about "detente" and their "efforts" to safeguard peace and security in the world, particularly in Europe. Inter-imperialist conflicts and the rivalry for hegemony in Europe have sharpened; the dangers that beset European peoples and countries have increased. Hence, the European peoples now see more clearly what lies behind the smokescreen of detente and the Helsinki, Belgrade and Madrid conferences on European security, or the farce of the Vienna talks. In this grave situation of tension and threat created in Europe by the United States and the Soviet Union, people cannot fail to see that, in spite of the fuss over the Final Act of Helsinki, adopted in 1975, the stockpiles of strategic nuclear weapons and the number of United States and Soviet tanks and aircraft on our continent have increased, as has the threat to genuine peace and security in Europe and in the world at large. In the light of the present dangerous developments in Europe, it clearly follows that the Final Act of Helsinki was formulated not to protect the sovereignty or the borders of the European States, but rather to preserve the spheres of influence of the two imperialist superPowers and to cause the European peoples to relax their vigilance. It was precisely for these reasons that the People's Socialist Republic of Albania opposed that demagogic Conference. The world has been well aware of this for some time, and experience has now proved our position correct.
107.	Similarly, the situation in Europe keeps deteriorating, because of the fact that the two superPowers seek at all costs to strengthen their control and diktat over their allies, to patch up the cracks that appear in their political-military groupings and alliances and to compel the members of those alliances to increase their military expenditures and their financial contributions for the upkeep of foreign troops on their territories and, in general, to take upon themselves a heavier burden in all spheres of the preparations for war. The ever-growing proportions which the frenzied United States and Soviet conventional and nuclear arms races is assuming in Europe, apart from the great dangers that race poses for the sovereign peoples and countries of that continent, have also caused nervousness among the respective allies of the two superPowers. Last year a great deal was said and written about the stationing of the Soviet SS20 missiles and the United States cruise and Pershing 2 missiles in Europe. Each superPower tries to justify itself and blame the other for this escalation of the aims race, so fraught with grave consequences for Europe. But the truth is that both the United States and the Soviet Union pursue the same course and have the same aims. They want to turn Europe into an ammunition depot; they want to impose their diktat on the whole continent and, indeed, on their allies, through fear and blackmail.
108.	Throughout this complicated game for domination and hegemony played by the United States and the Soviet Union, alongside the agreement to preserve a certain beneficial status quo for themselves in Europe, they have never relaxed their efforts to challenge each other within their respective spheres of influence. The grave and chaotic situation created in Poland, as a result, of a process of general deterioration dating back to the revisionist twentieth Congress of the Communist Party of the Soviet Union, is being utilized by the American imperialists and their allies to shake and weaken the dominant position of the soviet hegemonists in their sphere of influence. On their part, the Soviet social-imperialists spare neither threats nor flattery in dealing with the countries of Western Europe in order to turn them against Washington, especially concerning such problems as "disarmament", "detente", EastWest relations and so on. Similarly, Moscow tries to counterbalance the challenges of Washington in Poland with open demonstrations of strength; that is why it is keeping that country in a state of real military siege and is ceaselessly organizing large-scale military exercises in and around its territory.
109.	Despite the growing rivalry and sharpened tone of the mutual accusations between Washington and Moscow, it would be a mistake to forget that the two imperialist superPowers, even at such times, are able to find a common language in order to come to terms with each other, bypassing even their allies, and always to the detriment of sovereign peoples and States. Concern lest the growing AmericanSoviet rivalry should have grave consequences for international relations is well-founded; it has always been the case. But the dangers and tensions in the world would not be reduced even if the present stage of worsening relations between the two superPowers were to be replaced by a period of more tranquil relations, more frequent meetings and coordination of their activities. The policy, aims and actions of the United States and the Soviet Union continue to threaten and endanger the peoples of Europe and the entire world whether the leaders of those two superPowers embrace each other and sign treaties or harshly reproach each other.
110.	Nor is the situation calm in the Balkan region, where there is a fresh intensification of political and military activity on the part of the United States and the Soviet Union, which exploit the grave socioeconomic situation and the turbulent elements dial have accumulated in one or the other Balkan country and vie with each other to entrench and strengthen their strategic positions in the region. This aim is also served by their growing presence in and their air and naval military buildup around the Balkans, by their efforts to secure military bases and port facilities there, and by the visits of their warships and the numerous military delegations that travel frequently from one country to another.
111.	The Soviet social-imperialists are endeavoring to stir up chauvinist passions and sentiments, to encourage and deepen disagreements, to undermine the friendship among the Balkan peoples and to disturb peace and security in the region. We hold that acceptance of the interference of the imperialist superPowers in that region is fraught with dangerous consequences for the destinies of the Balkan peoples. Such an attitude runs counter to the lawful interests and aspirations of the Balkan peoples and the establishment of trust and sincere friendship among them.
112.	The People's Socialist Republic of Albania, always acting on the basis of the policy of good-neighborliness and safeguarding the interests of the peoples, has fought and is fighting against every attempt and intrigue by the superPowers in the Balkans. It has always adhered to its public statement that no harm will ever come to its neighbors from Albania or through the territory of Albania. The People's Socialist Republic of Albania always adheres staunchly to the principles of noninterference in the internal affairs of other States and respect for the sovereignty and territorial integrity of each country.
113.	The Albanian Government has always displayed goodwill in the normal and fruitful development of relations of good-neighborliness with bordering States. It has made sincere specific efforts and has responded correctly to all useful initiatives for the development of relations in commercial, cultural and other fields. We have assessed the effects of our exchanges with neighboring States on the basis of official bilateral agreements and we are of the opinion that these have yielded positive results. In the future also, the Albanian Government will display the same goodwill in the development of such relations, and we hope that the Government of other countries will act similarly and with the same feeling of responsibility, to the advantage of all the peoples and of peace in the Balkan region.
114.	Last year we witnessed in the Mediterranean region a further increase in the military and naval buildup and activities of the two imperialist superPowers, which are trying t** extend further the network of their military bases in the Mediterranean countries and are intensifying their military exercises for offensive purposes quite close, in fact, to the territorial waters of other countries. The grave act of provocation by the naval aircraft of the United States against Libya, like other actions of the American and Soviet fleets in fee Mediterranean, reveals the danger posed by the presence of the fleets of the superPowers in this basin. Hence the Albanian delegation is> of the opinion that the Mediterranean countries must increase their efforts to compel tr? fleets of the superPowers to leave the Mediterranean
115.	The Middle East continues to be one of the most dangerous hotbeds, where the political, economic and military-strategic predatory interests of the imperialist super Rowers clash, which could lead at any time to grave and generalized explosions. Both the United States and the Soviet Union are conducting feverish all-out political and military activities in the region, are provoking and threatening the peoples of those countries with armed attacks and are concentrating more intensively their aggressive fleets, military bases and forces around those countries. Furthermore, they have continued their activities to deepen further the division among the Arab countries es and to pit them against one another by stirring up local conflicts and tensions.
116.	Making use, as always, of the direct support of the United States and of the turbulent situations created by the antiArab activities of the superPowers in the Middle East, the Israeli Zionists have undertaken other more aggressive acts, such as the criminal military attacks against Lebanon and the air raid against Iraq.
117.	Lebanon is suffering a genuine tragedy. The sanguinary hand of the Israeli aggressor is daily dealing blows at the Lebanese people, and also at the Palestinian people, who have been left without a homeland by Zionism and imperialism. But the heroic Palestinian people have never laid down their weapons and have not ceased for a single moment the just struggle to win back their freedom and their homeland.
118.	The Albanian people and Government, as in the past, stand firmly on the side of the Palestinian people and the other Arab peoples and firmly support their just cause.
119.	The situation in the Gulf area, which is the largest oil bearing basin in the world, has become increasingly explosive as a result of the intensification of the aggressive activity and the policy of interference, provocation and blackmail pursued by the United States and the Soviet Union against the Iranian people and the other peoples of that region. Resorting to the use of counterrevolutionary forces and their espionage networks, they are trying to cause a wave of terror in Iran so as to prevent the Iranian Government from stabilizing the situation in the country and to bring the Iranian people to their knees. The United States imperialists still nurture the hope of regaining their lost privileges and position, while the Soviet social-imperialists seek to exploit the situation in their own favor. However, the revolutionary Iranian people, through their determined struggle, have overthrown the bloody Fascist regime of the Shah and are now dealing telling blows at the positions of imperialism in the Persian Gulf area. They will strengthen their vigilance and determination to safeguard their victories and cope with the hostile plots of the United States, the Soviet Union and other reactionary forces. The Albanian people have followed with regret the situation created as a result of the armed conflict between Iraq and Iran, which has inflicted great losses on the peoples of both countries. This conflict has been and is being exploited by imperialism, social-imperialism and Zionism, in order to interfere further in that region and to strike at and weaken the struggle of the peoples of the Middle East. In view of the development of events and the grave situations created for these peoples, today it has become more imperative than ever that this conflict be ended, that foreign troops withdraw from Iranian territory and that the problems between the two parties be solved through negotiations.
120.	The Albanian people and Government once more express support for and solidarity with the valiant and freedom-loving people of Afghanistan in their struggle for the liberation of their country from the Soviet social-imperialist occupying forces. Without the withdrawal of the occupation troops from Afghanistan there can be no peace in that country or in the region.
121.	The growing aggressiveness of social-imperialist China and its political-military alliance with United States imperialism, and the aggressive schemes and activities of the United States and the Soviet Union in IndoChina constitute the main factors in the continued worsening of the situation in SouthEast Asia. From their own experience the peoples of that region have realized the consequences for their freedom and independence of the "friendship" and "aid" offered by the United States, China or the Soviet Union; therefore they are forcefully opposing any kind of interference. These long-suffering peoples must be left free to settle for themselves their internal questions and their fate, without any foreign interference from any source and with strict respect for the sovereignty and territorial integrity of each country.
122.	As always, the Albanian people and Government support the just struggle of the Korean people for the expulsion of the United States imperialists from South Korea and the independent unification of the homeland.
123.	The rivalry of the superPowers and other imperialist Powers for spheres of influence and markets in Africa has further complicated the situation on that continent and has created hotbeds of conflict and tension in a number of countries and among various States. The United States and the Soviet Union are striving in different ways to bind a number of African countries to the system of imperialist and social-imperialist alliances. The United States and other imperialists are trying to justify their aggressive acts in Africa and the intensification of their political, economic and military support for the racists of South Africa on the ground of the need to counterbalance the interference of the Soviet Union in that continent. For their part, the Soviet social-imperialists like to present their interference as support for the African peoples against imperialism. In fact, whether in South Africa or in other parts of the African continent, the two imperialist superPowers pursue the same objectives and have become embroiled in a feverish race for spheres of influence and military bases, grossly violating the rights and interests of many African countries.
124.	This activity on the part of the superPowers encourages South Africa's racist regime to persist in its policy of apartheid, to keep Namibia under its colonial rule and to carry out provocation and armed aggression against the African countries, as it did recently in Angola. In all their aggressive activity, the racists of South Africa enjoy the full support of the imperialist Powers and, first and foremost, that of the United States. In these conditions it is clear that the path of armed struggle is the only one that will lead the Namibian people to the attainment of its rights and aspirations. The Albanian people has supported and will always support the just liberation struggle being waged by the Namibian people for freedom and national independence.
125.	The difficult situation in some Latin American countries shows that the peoples of that part of the world are being confronted more and more by the interference of imperialism and by superPower plots.
126.	Facts and events daily show that the just struggle of freedom-loving peoples throughout the world for freedom and national independence remains powerful. This is a clear reflection of their growing hatred and indignation against the occupiers, oppressors and exploiters, of their determination ever more powerfully to strike out at the imperialist Powers and their tools and to stay the hand of the aggressors who threaten peace and mankind with an imperialist world war.
127.	The struggles of peoples and of all oppressed masses are the main force shaking the very foundations of the capitalist-revisionist world and opposing the aggressors and warmongering schemes and actions of world imperialism. The imperialist Powers have been and are being dealt successive and powerful blows by the struggle of peoples throughout the world who cherish peace and freedom. The "grave defeat which the Iranian people inflicted on United States imperialism, the blows that the valiant Afghan people are dealing at the Soviet aggressors, the constant intensification of the struggle being waged by peoples against the aggressive and hegemonistic policy of the superPowers enhance the optimism and strengthen the confidence of peoples throughout the world in their invincibility.
128.	Today, this struggle is present and evident everywhere in the world. Its results can be clearly seen in the constant weakening of the positions of imperialism, social imperialism and other reactionary forces.
129.	The Albanian people and its Government have supported and will always strongly support the just struggle of peoples for liberation, for the defense of their national independence and sovereignty and for self-determination. They have stood and will always stand on the side of peoples fighting for genuine freedom and equality against oppression, violence and terror; for the rooting out of colonialism, against neocolonialism and racial discrimination; against the intrigues, plots and brutal interferences of the imperialist Powers and, first and foremost, of the superPowers.
130.	The People's Socialist Republic of Albania will, as ever, continue to back the struggle of the sovereign peoples and countries of Africa, Asia and Latin America against the political, economic and military aggression of the United States, the Soviet Union, China and other imperialist Powers. Today, the peoples of the world are becoming ever more conscious of the danger posed by the attempts of the imperialist Powers to maintain and intensify their exploitation of them, by implementing neo-colonialist theories and practices of "interdependence", "aids", "credits", "multinational collaboration and cooperation" and other forms of plunder and exploitation. We support all the efforts and the just struggle of different peoples and countries to attain and strengthen their economic independence and to place all their national assets under their full control, to defend them from neo-colonialist plundering and to utilize them for the benefit of their independent economic and social development.
131.	The People's Socialist Republic of Albania, a fully independent country, is growing and developing with total reliance on its own forces, on the sweat and selfless work of its people, on the material and financial resources which our own country possesses and creates, without receiving credits or aid from abroad. It has developed and is extending its relations with an ever-growing number of States constantly and on a sound basis. In trade, cultural exchanges and other fields, Albania displays correctness, never implicating itself in political machinations, never damaging the interests of others, never falling into autarchy or retiring within itself.
132.	In spite of the effects of the grave economic crisis in the world, our country is developing and progressing constantly and is achieving satisfactory rates of economic development and an improvement in the wellbeing of the working masses. The Albanian people does not know unemployment, price rises or inflation, economic crises, corruption and moral degeneration or other such ills, which are increasingly afflicting the working masses in the bourgeois revisionist world.
133.	The successful completion of the sixth five-year plan, for the period 19761980, has led to the improvement and further strengthening of the economic structure of our country, thus further consolidating its economic independence and enabling it to aspire to greater development in the future. This five-year plan was marked by a further increase in the production of electric power, oil and coal. As regards food, we are self-sufficient. All bread is produced locally for the people, as is 85 per cent of its needs in industrial mass consumer goods.
134.	Now our people have set themselves to work to carry out the seventh five-year plan for the development of our economy and culture. This new five-year plan will be carried out totally on the basis of our own strength, without any aid or credits from abroad. The average annual production will be approximately 1.5 times higher than the annual production over the past decade. Basic investments will be approximately 1.4 times higher, and export revenues abeuPtwice as large. The diversification of our industry will be further strengthened, giving priority to the development of heavy industries. The energy base, in particular the oil industry, will be further strengthened. Investments in agriculture will increase and we will progress towards its further intensification. During the seventh five-year plan, great progress will be achieved in the fields of education, culture, science and the protection of the health of the people. The Albanian people, under the direct leadership of the Labor Party of Albania, which this year will mark its fortieth anniversary and which is so wisely led by its founder, Comrade Enver Hoxha, is advancing proudly towards its future, aware of the fact that, thanks to its unremitting toil, it will carry forward the cause of the construction and the defense of socialism in Albania.
135.	At the present time, as we are witnessing a worsening of the international situation and increased dangers and threats to peace and to the peoples of the world, the People's Socialist Republic of Albania will not fail to make its modest contribution to the sincere efforts of the peoples and countries which love peace and freedom to stay the hand of the aggressors and ensure true security throughout the world.
